FILED
                              NOT FOR PUBLICATION                             NOV 25 2014

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


QIANLI JIN,                                       No. 11-71950

               Petitioner,                        Agency No. A099-037-564

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Qianli Jin, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”). We have jurisdiction under 8


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

applying the standards governing adverse credibility determinations created by the

REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir. 2010). We deny

the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the agency’s finding that Jin’s testimony was frequently unresponsive, his

lack of candor regarding the church he was attending currently, and his failure to

submit reliable evidence to corroborate his claim. See Huang v. Holder, 744 F.3d
1149, 1154-55 (9th Cir. 2014); Shrestha, 590 F.3d at 1048 (adverse credibility

determination was supported by the “totality of the circumstances”). In the

absence of credible testimony, Jin’s asylum and withholding of removal claims

fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Because Jin’s CAT claim is based on the same testimony the agency found

not credible, and he does not point to any other evidence showing it is more likely

than not he will be tortured if returned to China, his CAT claim also fails. See id.

at 1156-57.

      PETITION FOR REVIEW DENIED.




                                          2                                    11-71950